DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…an auxiliary coil which is electrically isolated from a circuit of a switching drive used to move contacts of the first and second mechanical contact arrangements, and which is electromagnetically coupled to a coil connected to the switching drive such that a voltage is generated therein when a voltage supply of the switching drive is switched off, and a switching electronics configured to switch the semiconductor switch on and off, and which is supplied with the voltage generated in the auxiliary coil when the voltage supply of the switching drive is switched off, wherein the switching electronics is configured to switch the semiconductor switch on and off multiple times according to a prespecified sequence to interrupt electrical currents during an opening operation of the first and second mechanical contact arrangements.”


s 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the prespecified sequence has the following temporally successive steps; first switching-on of the semiconductor switch as soon as the opening operation is initiated; first switching-off of the semiconductor switch; and second switching-on of the semiconductor switch after a prespecified switch-off time has expired.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839